
	
		II
		111th CONGRESS
		1st Session
		S. 1803
		IN THE SENATE OF THE UNITED STATES
		
			October 20, 2009
			Mr. Merkley (for himself
			 and Mr. Corker) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To amend title 31, United States Code, to authorize
		  reviews by the Comptroller General of the United States of emergency credit
		  facilities established by the Board of Governors of the Federal Reserve System
		  or any Federal Reserve bank, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Federal Reserve Accountability Act
			 of 2009.
		2.Reviews of
			 special Federal Reserve Credit Facilities
			(a)ReviewsSection
			 714 of title 31, United States Code, is amended by adding at the end the
			 following:
				
					(f)Reviews of
				Credit Facilities of the Federal Reserve System
						(1)DefinitionIn
				this subsection, the term credit facilities means—
							(A)the Money Market
				Investor Funding Facility;
							(B)the Asset-Backed
				Commercial Paper Money Market Mutual Fund Liquidity Facility;
							(C)the Term
				Asset-Backed Securities Loan Facility;
							(D)the Primary
				Dealer Credit Facility;
							(E)the Commercial
				Paper Funding Facility;
							(F)any other credit
				facility approved by the Board under the 3rd undesignated paragraph of section
				13 of the Federal Reserve Act (12 U.S.C. 343), other than a credit facility
				that is subject to the requirements of subsection (e); and
							(G)any special
				purpose vehicle through which any activity described in subparagraphs (A)
				through (F) is conducted.
							(2)In
				generalSubject to paragraph (3), and notwithstanding any
				limitation in subsection (b) on the auditing and oversight of certain functions
				of the Board or any Federal Reserve bank, the Comptroller General may conduct
				reviews, including onsite examinations, if the Comptroller General determines
				that such examinations are appropriate, of the accounting, financial reporting,
				and internal controls of credit facilities established by the Board or any
				Federal Reserve bank, including when such activities are carried out by or on
				behalf of the Board or any official of a Federal Reserve bank.
						(3)Reports and
				delayed disclosure
							(A)Reports
				requiredA report on each review conducted under paragraph (2)
				shall be submitted by the Comptroller General to the Congress before the end of
				the 90-day period beginning on the date on which such review is
				completed.
							(B)ContentsThe
				report under subparagraph (A) shall include a detailed description of the
				findings and conclusions of the Comptroller General with respect to the review
				that is the subject of the report, together with such recommendations for
				legislative or administrative action as the Comptroller General may determine
				to be appropriate.
							(C)Delayed release
				of certain information
								(i)In
				generalThe Comptroller General shall not disclose to any person
				or entity, including to the Congress, the names or identifying details of
				specific participants in any of the audited facilities or identifying details
				regarding assets or collateral held by, under, or in connection with any of the
				audited facilities, and any report provided under subparagraph (A) shall be
				redacted to ensure that such details are not disclosed.
								(ii)Delayed
				releaseThe nondisclosure obligation under clause (i) shall
				expire, and the Comptroller General shall release a nonredacted version of any
				reports on specific credit facilities, 1 year after the termination of the
				relevant credit
				facility.
								.
			(b)Access to
			 recordsSection 714(d) of title 31, United States Code (as
			 amended by section 801 of Public Law 111–22), is amended—
				(1)in paragraph (2),
			 by inserting or any single and specific partnership or corporation (as
			 specified in subsection (e)) or any facility established by an agency (as
			 specified in subsection (f)) after used by an
			 agency;
				(2)in paragraph (3),
			 by inserting or (f) after subsection (e) each
			 place that term appears; and
				(3)in paragraph
			 (3)(B), by adding at the end the following: The Comptroller General may
			 make and retain copies of books, accounts, and other records provided under
			 subparagraph (A) as the Comptroller General deems appropriate. The Comptroller
			 General shall have access to the officers, employees, contractors, and other
			 agents and representatives of any single and specific partnership or
			 corporation (as specified in subsection (e)) or any credit facility established
			 by an agency (as specified in subsection (f)) at any reasonable time, as the
			 Comptroller General may request. The Comptroller General shall provide to any
			 such partnership, corporation, or credit facility a current list of officers
			 and employees to whom, with proper identification, records and property may be
			 made available, and who may make notes or copies necessary to carry out a
			 review or examination under this subsection..
				3.Public access to
			 information
			(a)In
			 generalThe Board shall place
			 on its home Internet website a link entitled Audit, which shall
			 link to a webpage that shall serve as a repository of information made
			 available to the public for a reasonable period of time, not less than 6 months
			 following the date of release of the relevant information, including—
				(1)the reports prepared by the Comptroller
			 General under section 714 of title 31, United States Code;
				(2)the annual financial statements prepared by
			 an independent auditor for the Board of Governors of the Federal Reserve System
			 (in this section referred to as the Board) in accordance with
			 section 11B of the Federal Reserve Act (12 U.S.C. 248b); and
				(3)such other information as the Board
			 reasonably believes is necessary or helpful to the public in understanding the
			 accounting, financial reporting, and internal controls of the Board and the
			 Federal Reserve banks.
				
